


110 HR 503 IH: To amend the Horse Protection Act to prohibit the

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 503
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Ms. Schakowsky (for
			 herself, Mr. Whitfield,
			 Mr. Rahall,
			 Mr. Spratt,
			 Mr. Gallegly,
			 Mr. Markey,
			 Mr. Pallone,
			 Mr. Nadler,
			 Mr. Van Hollen,
			 Ms. McCollum of Minnesota,
			 Ms. Bordallo,
			 Ms. Schwartz,
			 Mr. Ackerman,
			 Mr. Doyle,
			 Ms. Lee, Mr. Cleaver, Mr.
			 Serrano, Ms. Berkley,
			 Mr. Shays,
			 Mr. Jones of North Carolina,
			 Mr. McCotter,
			 Mr. Cummings,
			 Ms. DeLauro,
			 Mr. George Miller of California,
			 Mr. Grijalva,
			 Mrs. Capps,
			 Ms. Bean, Ms. Matsui, Mr. King
			 of New York, Mr. Burton of
			 Indiana, Mr. Kildee,
			 Ms. Kaptur,
			 Mr. Dicks,
			 Mr. Berman,
			 Ms. Hirono,
			 Mr. Chandler,
			 Mr. Gerlach,
			 Mr. Tierney,
			 Mr. Bishop of New York,
			 Mr. Frank of Massachusetts,
			 Mr. Lynch,
			 Mr. Kirk, Mr. Campbell of California,
			 Mr. Wilson of South Carolina,
			 Ms. Jackson-Lee of Texas,
			 Mr. Sherman,
			 Mr. LaTourette,
			 Mr. Larson of Connecticut,
			 Mr. Israel,
			 Ms. Woolsey,
			 Mr. Brown of South Carolina,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Moore of Kansas,
			 Mr. Moran of Virginia,
			 Mr. McNulty,
			 Mrs. Maloney of New York,
			 Mr. Inslee,
			 Mr. Wolf, Ms. Carson, Mr.
			 Weiner, Mr. Ruppersberger,
			 Mr. Smith of New Jersey, and
			 Mr. Linder) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Horse Protection Act to prohibit the
		  shipping, transporting, moving, delivering, receiving, possessing, purchasing,
		  selling, or donation of horses and other equines to be slaughtered for human
		  consumption, and for other purposes.
	
	
		1.Prohibition on shipping,
			 transporting, moving, delivering, receiving, possessing, purchasing, selling,
			 or donation of horses and other equines for slaughter for human
			 consumption
			(a)DefinitionsSection
			 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—
				(1)by redesignating
			 paragraphs (1), (2), (3), and (4) as paragraphs (2), (3), (5), and (6),
			 respectively;
				(2)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
					
						(1)The term
				human consumption means ingestion by people as a source of
				food.
						;
				and
				(3)by inserting after
			 paragraph (3), as so redesignated, the following new paragraph:
					
						(4)The term
				slaughter means the killing of one or more horses or other
				equines with the intent to sell or trade the flesh for human
				consumption.
						.
				(b)FindingsSection
			 3 of the Horse Protection Act (15 U.S.C. 1822) is amended—
				(1)by redesignating
			 paragraphs (1) through (5) as paragraphs (6) through (10), respectively;
				(2)by adding before
			 paragraph (6), as so redesignated, the following new paragraphs:
					
						(1)horses and other
				equines play a vital role in the collective experience of the United States and
				deserve protection and compassion;
						(2)horses and other equines are domestic
				animals that are used primarily for recreation, pleasure, and sport;
						(3)unlike cows, pigs,
				and many other animals, horses and other equines are not raised for the purpose
				of being slaughtered for human consumption;
						(4)individuals
				selling horses or other equines at auctions are seldom aware that the animals
				may be bought for the purpose of being slaughtered for human
				consumption;
						(5)the Animal and
				Plant Health Inspection Service of the Department of Agriculture has found that
				horses and other equines cannot be safely and humanely transported in double
				deck trailers;
						;
				and
				(3)by striking
			 paragraph (8), as so redesignated, and inserting the following new
			 paragraph:
					
						(8)the movement, showing, exhibition, or sale
				of sore horses in intrastate commerce, and the shipping, transporting, moving,
				delivering, receiving, possessing, purchasing, selling, or donation in
				intrastate commerce of horses and other equines to be slaughtered for human
				consumption, adversely affect and burden interstate and foreign
				commerce;
						.
				(c)ProhibitionSection 5 of the Horse Protection Act (15
			 U.S.C. 1824) is amended—
				(1)by redesignating
			 paragraphs (8) through (11) as paragraphs (9) through (12), respectively;
			 and
				(2)by inserting after
			 paragraph 7 the following new paragraph:
					
						(8)The shipping,
				transporting, moving, delivering, receiving, possessing, purchasing, selling,
				or donation of any horse or other equine to be slaughtered for human
				consumption.
						.
				(d)Authority to
			 detainSection 6(e) of the Horse Protection Act (15 U.S.C.
			 1825(e)) is amended—
				(1)by striking the
			 first sentence of paragraph (1);
				(2)by redesignating
			 paragraphs (1) and (2) and as paragraphs (2) and (3), respectively; and
				(3)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
					
						(1)The Secretary may detain for
				examination, testing, or the taking of evidence—
							(A)any horse at any horse show, horse
				exhibition, or horse sale or auction which is sore or which the Secretary has
				probable cause to believe is sore; and
							(B)any horse or other equine which the
				Secretary has probable cause to believe is being shipped, transported, moved,
				delivered, received, possessed, purchased, sold, or donated in violation of
				section
				5(8).
							.
				(e)Authorization of
			 appropriationsSection 12 of the Horse Protection Act (15 U.S.C.
			 1831) is amended by striking $500,000 and inserting
			 $5,000,000.
			
